DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: summary of the invention is verbatim as claim language as well as an abstract. Appropriate correction is required.
The use of the term Android, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Further claim language is vague and unclear with …target method in a running lifecycle… that what is intend to achieve with instant invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites when a quantity of times of invoking… and recording method information of the target method…. 
The limitation of when a quantity of times of invoking… and recording method information of the target method….as drafted, is a process that, under its broadest 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the said steps of invoking a target method and method status of target method. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of invoking a target method and method status of target method) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both steps no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

For dependent claims 
Claims 2-17 and 19-34, the claims do not remedy claims 1 and 18 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-10 and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benitez et al USPN 6,189,141 in view of Kuzmin et al USPN 10,445,229 
Regarding claims 1 and 18
Benitez et al teaches 
when a quantity of times of invoking a target method in a running lifecycle of a target  program increases, obtaining, based on a method identifier of the target method, the quantity of times of invoking the target method, wherein the target program is any running program, and the target method is any one of at least one method invoked by the target program (column 9, line 65, shown in FIG. 2, trace designator 100 includes hot block manager 202, hot trace selector 204, hot trace optimizer and instrumenter 206, and backpatcher 208.  Hot block manager 202 identifies as hot blocks those blocks having a starting target instruction through which control passes at a frequency equal to or greater than a start-instruction frequency threshold.  Hot block manager 202 also translates and instruments such hot blocks so that the control flow through them may be recorded.  Hot block manager 202 selectively removes a hot block if control flow through it has changed so that it is no longer frequently executed, as measured in accordance with the present invention.  If control passes through an arc of a hot block a number of times that is equal to a start-trace threshold, hot trace selector 204 selects a hot trace including such hot block.  Hot trace selector 204 also includes in such hot trace those blocks related to such hot block that have arc counters greater than a trace-inclusion threshold.  Hot trace optimizer and instrumenter 206 dynamically translates and optimizes hot traces, and instruments such translated hot traces so that control flow through them may be recorded to determine whether they have become cold.  Hot trace 
hot trace);
recording method information of the target method based on the quantity of times of invoking the target method, a first threshold, and a second threshold, and setting a method  status of the target method, wherein the method status is used to indicate a status of the method invoked by the target program and corresponding to the method status, the method status is a first state or a second state, the first state corresponds to the first threshold, the second state corresponds to the second threshold, the first threshold and the second threshold are positive integers, and the second threshold is greater than 0 and less than the first threshold (column 10, line 30, ss noted, hot block identifier 210 identifies the starting and ending instructions of hot blocks.  As shown in FIG. 3, hot block identifier 210 includes original instruction processor 310 that, in cooperation with operating system 120, suspends conventional execution of original instructions by processor 105, preserves a record of the machine state as of such suspension of conventional execution, and retrieves original instructions from memory 

Regarding claims 2 and 19
Rejection of claims 1 and 18 are incorpoted and further claims recite similar limitations as claims 1 and 18 therefore rejected under same rationale.

Regarding claims 3 and 20
Rejection of claims 1 and 18 are incorpoted and further claims recite similar limitations as claims 1 and 18 therefore rejected under same rationale.

Regarding claims 4 and 21
Rejection of claims 1 and 18 are incorpoted and further claims recite similar limitations as claims 1 and 18 therefore rejected under same rationale.

Regarding claims 5 and 22
Rejection of claims 1 and 18 are incorpoted and further claims recite similar limitations as claims 1 and 18 therefore rejected under same rationale.

Regarding claims 6 and 23
Kuzmin et al teaches 
calling a status setting function to write the method identifier of the target method and the corresponding method status into a shared mapping, wherein the shared 

Regarding claims 7 and 24
Rejection of claims 1 and 18 are incorpoted and further claims recite similar limitations as claim 7 therefore rejected under same rationale.

Regarding claims 8 and 25
Rejection of claims 1 and 18 are incorpoted and further claims recite similar limitations as claim 7 therefore rejected under same rationale.


Benitez et al teaches 
writing the method information of the target method into a profile file corresponding to the target program, wherein the profile file comprises at least one piece of method information (column 34, line 30, as was described above with respect to the instrumentation of hot blocks, it will be understood that, in other embodiments, code generator and instrumenter 930 may instrument, or otherwise translate, instructions for purposes other than, or in addition to, such instrumentation for cold trace detection.  For example, techniques may be employed so that the translated  instructions facilitate one or more of such functions as debugging, profiling, monitoring, or any other function for which translated instructions are now used or for which they may be used in the future.  As noted above, some of such techniques are described in the U.S.  Patent Application entitled "METHOD AND APPARATUS FOR DYNAMIC SOFTWARE CODE TRANSLATION SYSTEM," attorney docket number 10980332-1, naming as inventors James S. Mattson, Jr., William B. Buzbee, and Lacky V. Shah, assigned to the assignee of the present invention, filed concurrently herewith, and incorporated herein by reference in its entirety.   It will also be understood that such instrumentation and/or translation for such alternative purposes may be done before or after the functions performed by any element of hot trace optimizer and instrumenter 206, and thus not necessarily performed by code generator and instrumenter 930).




Regarding claims 10 and 27
obtaining a start address and an end address of a hot method in the profile file, wherein the hot method is used to indicate a method corresponding to the method information in the profile file (column 10, line 31, as noted, hot block identifier 210 identifies the starting and ending instructions of hot blocks.  As shown in FIG. 3, hot block identifier 210 includes original instruction processor 310 that, in cooperation with operating system 120, suspends conventional execution of original instructions by processor 105, preserves a record of the machine state as of such suspension of conventional execution, and retrieves original instructions from memory 130 for processing.  Original instruction processor 310 also directs control to a translated instruction for execution if an original instruction has such a corresponding translated instruction, and also records control flow through target instructions that do not have corresponding translated instructions.  Hot block identifier 210 also includes start-of-block identifier 320 that compares the start-instruction frequency threshold with the frequency with which control passes through target instructions.  Start-of-block identifier 320 designates a target instruction as the starting instruction of a hot block if such threshold has been reached or exceeded.  Hot block identifier 210 further includes instruction emulator 340 that emulates certain original instructions.  Hot block identifier 210 also includes end-of-block identifier 360 that identifies the ending instruction of a hot block);
obtaining a start address and an end address of a cold method based on the start address and the end address of the hot method, wherein the cold method is used 

releasing, based on the start address and the end address of the cold method, memory occupied by code of the cold method (column 26, line 28, if, however, storage locator 710 determines that there is insufficient space in hot block storage area 202 to .

Allowable Subject Matter
Claims 11-17 and 28-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Art
US 6862729 B1 Kuch; Gerald Dwayne et al. teaches Profile-driven data layout optimization	
US 10871976 B2 Yi; Mingliang et al. teaches Method and apparatus for identifying hotspot intermediate code in language virtual machine				
US 10698832 B2 Lo; Shi-Wu teaches Method of using memory allocation to address hot and cold data					
US 10228858 B1 Stoakes; Timothy et al. teaches System and method for granular deduplication			
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANIL KHATRI/Primary Examiner, Art Unit 2191